                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
NICHOLAS VONTZ,
            Plaintiff,
v.                                     CASE NO. 2:19-cv-12584
SUZANNE ROCHOWIAK,                     HON. GEORGE CARAM STEEH
         Defendant.
___________________________/
   ORDER DENYING PLAINITFF’S MOTIONS FOR APPOINTMENT
   OF COUNSEL [3], FOR AUDIO TRANSCRIPTS [4], AND FOR A
 STAY [8] AND DISMISSING THE COMPLAINT WITHOUT PREJUDICE

      On September 3, 2019, plaintiff Nicholas Vontz filed a pro se civil

rights complaint under 42 U.S.C. § 1983. (ECF No. 1.) On the same day,

plaintiff filed an application to proceed without prepaying the fees or costs

for this action, a motion for appointment of counsel, and a motion for audio

transcripts. (ECF Nos. 2-4.)

      Defendant Suzanne Rochowiak is a certified court reporter for a

state-court judge in Michigan’s 38th Judicial Circuit Court. Plaintiff alleges

in his complaint that, following his conviction, defendant issued an edited

and incomplete transcript of his state-court trial. Specifically, plaintiff

alleges that defendant (1) failed to list an exhibit in the transcript of trial and

on the exhibit log for his criminal case, (2) omitted defense counsel’s

objection to the exhibit, and (3) failed to transcribe an audiotape that was
                                       -1-
played for the jury. Plaintiff contends that defendant was required under

the Michigan Court Rules to furnish him with an accurate transcript and that

her failure to do so interfered with his right to appeal. He seeks injunctive

relief and money damages. (ECF No. 1, PageID. 7-9.)

      An initial problem with plaintiff’s case was that he did not complete or

sign his application to proceed without prepaying the fees or costs for this

action. (ECF No. 2.) Accordingly, on September 6, 2019, the Court

ordered plaintiff to pay the filing and administrative fees within thirty days or

to file a proper application to proceed without prepaying the filing fee within

thirty days. (ECF No. 5.)

      Plaintiff has not paid the fees or filed a completed application to

proceed without prepaying the fees. On October 30, 2019, however,

plaintiff filed a motion to stay this stay. (ECF No. 8.) He alleges in the

motion that, after filing his complaint, he discovered another remedy for his

concerns. He contends that the matter is currently under investigation by

the Michigan Court Reporters Board of Review and that the Board of

Review has ordered an independent review of his transcripts. Plaintiff

anticipates that the Board of Review will complete its investigation by

January 2020 and that the independent review of transcripts will

substantiate his claims. Id., PageID. 67-68.


                                      -2-
      The Court is reluctant to grant plaintiff’s request for a stay because

(1) he still has not complied with the Court’s deficiency order and (2) the

statute of limitations for civil rights cases does not appear to pose a

problem.1 Accordingly, the Court denies plaintiff’s motion for a stay (ECF

No. 8) and, instead, dismisses the complaint (ECF No. 1) without prejudice.

      Plaintiff may move to re-open this case, if necessary, after the Board

of Review completes its investigation. But he will have to prepay the filing

and administrative fees or submit a completed and updated application to

proceed without prepaying the filing fee. If the Court then re-opens the

case, it will be subject to review under 28 U.S.C. §1915(e)(2), and it could

be summarily dismissed at that time despite “any filing fee, or any portion

thereof, that may have been paid.” Id.

      The Court denies as moot plaintiff’s motion for appointment of

counsel (ECF No. 3) and his motion for audio transcripts (ECF No. 4). This

case is now closed.

Dated: November 14, 2019
                                       s/George Caram Steeh
                                       GEORGE CARAM STEEH
                                       UNITED STATES DISTRICT JUDGE

      1
       Michigan’s three-year statute of limitations for personal injury claims
      governs § 1983 actions when the cause of action arises in Michigan.
      McCune v. City of Grand Rapids, 842 F.2d 903, 905 (6th Cir. 1988) (citing
      Carroll v. Wilkerson, 782 F.2d 44, 45 (6th Cir. 1986)).

                                        -3-
               CERTIFICATE OF SERVICE

Copies of this Order were served upon attorneys of record on
 November 14, 2019, by electronic and/or ordinary mail and
also on Nicholas Vontz #380134, Ernest Brooks Correctional
   Facility, 2500 S. Sheridan Road, Muskegon, MI 49444.

                     s/Barbara Radke
                       Deputy Clerk




                           -4-
